
	
		II
		110th CONGRESS
		1st Session
		S. 1018
		IN THE SENATE OF THE UNITED STATES
		
			March 28, 2007
			Mr. Durbin (for himself,
			 Mr. Hagel, and Mrs. Feinstein) introduced the following bill; which
			 was read twice and referred to the Select
			 Committee on Intelligence
		
		A BILL
		To address security risks posed by global climate change
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Global Climate Change Security
			 Oversight Act.
		2.FindingsCongress makes the following
			 findings:
			(1)According to the
			 National Oceanic and Atmospheric Administration, in 2007 the average annual
			 temperature in the United States and around the globe is approximately 1.0
			 degree Fahrenheit warmer than at the start of the 20th century, and the rate of
			 warming has accelerated during the past 30 years, increasing globally since the
			 mid-1970s. The fourth assessment report of the Intergovernmental Panel on
			 Climate Change has predicted that the Earth will warm 0.72 degrees Fahrenheit
			 during the next 2 decades with current emission trends.
			(2)The annual
			 national security strategy report submitted pursuant to section 108 of the
			 National Security Act of 1947 (50 U.S.C. 404a) for 2006 states that the United
			 States faces new security challenges, including environmental
			 destruction, whether caused by human behavior or cataclysmic mega-disasters
			 such as floods, hurricanes, earthquakes, or tsunamis. Problems of this scope
			 may overwhelm the capacity of local authorities to respond, and may even
			 overtax national militaries, requiring a larger international response. These
			 challenges are not traditional national security concerns, such as the conflict
			 of arms or ideologies. But if left unaddressed they can threaten national
			 security..
			(3)According to the
			 fourth assessment report of the Intergovernmental Panel on Climate Change,
			 average temperature increases of between 2 and 4 degrees Celsius over
			 preindustrial levels are projected to cause the sea level to rise by between 2
			 and 4 meters by 2100 due to melting of the Greenland and Antarctic ice
			 sheets.
			(4)In 2007, more
			 than 200,000,000 people live in coastal floodplains around the world and
			 2,000,000 square kilometers of land and an estimated $1,000,000,000,000 worth
			 of assets are less than a 1-meter elevation above sea level.
			(5)An estimated
			 1,700,000,000 people in the world live in areas where water is scarce and in 25
			 years that population is projected to increase to 5,400,000,000. Climate change
			 will impact the hydrological cycle and change the location, time of year, and
			 intensity of water availability.
			(6)The report of the
			 World Health Organization entitled The World Health Report 2002:
			 Reducing Risks and Promoting Healthy Life states that Effects of
			 climate change on human health can be expected to be mediated through complex
			 interactions of physical, ecological, and social factors. These effects will
			 undoubtedly have a greater impact on societies or individuals with scarce
			 resources, where technologies are lacking, and where infrastructure and
			 institutions (such as the health sector) are least able to
			 adapt..
			(7)Environmental
			 changes relating to global climate change represent a potentially significant
			 threat multiplier for instability around the world as changing precipitation
			 patterns may exacerbate competition and conflict over agricultural, vegetative,
			 and water resources and displace people, thus increasing hunger and poverty and
			 causing increased pressure on fragile countries.
			(8)The strategic,
			 social, political, and economic consequences of global climate change are
			 likely to have a greater adverse effect on less developed countries with fewer
			 resources and infrastructures that are less able to adjust to new economic and
			 social pressures, and where the margin for governance and survival is
			 thin.
			(9)The consequences
			 of global climate change represent a clear and present danger to the security
			 and economy of the United States.
			(10)A failure to
			 recognize, plan for, and mitigate the strategic, social, political, and
			 economic effects of a changing climate will have an adverse impact on the
			 national security interests of the United States.
			3.National
			 Intelligence Estimate on global climate change
			(a)Requirement for
			 National Intelligence Estimate
				(1)In
			 generalExcept as provided in
			 paragraph (2), not later than 270 days after the date of enactment of this Act,
			 the Director of National Intelligence shall submit to Congress a National
			 Intelligence Estimate on the anticipated geopolitical effects of global climate
			 change and the implications of such effects on the national security of the
			 United States.
				(2)Notice
			 regarding submittalIf the Director of National Intelligence
			 determines that the National Intelligence Estimate required by paragraph (1)
			 cannot be submitted by the date set out in that paragraph, the Director shall
			 notify Congress and provide—
					(A)the reasons that
			 the National Intelligence Estimate cannot be submitted by such date; and
					(B)an estimated date
			 for the submittal of the National Intelligence Estimate.
					(b)ContentThe
			 Director of National Intelligence shall prepare the National Intelligence
			 Estimate required by this section using the mid-range projections of the fourth
			 assessment report of the Intergovernmental Panel on Climate Change—
				(1)to assess the
			 political, social, agricultural, and economic risks during the 30-year period
			 beginning on the date of enactment of this Act posed by global climate change
			 for countries or regions that are—
					(A)of strategic
			 economic or military importance to the United States and at risk of significant
			 impact due to global climate change; or
					(B)at significant
			 risk of large-scale humanitarian suffering with cross-border implications as
			 predicted on the basis of the assessments;
					(2)to assess other
			 risks posed by global climate change, including increased conflict over
			 resources or between ethnic groups, within countries or transnationally,
			 increased displacement or forced migrations of vulnerable populations due to
			 inundation or other causes, increased food insecurity, and increased risks to
			 human health from infectious disease;
				(3)to assess the
			 capabilities of the countries or regions described in subparagraph (A) or (B)
			 of paragraph (1) to respond to adverse impacts caused by global climate
			 change;
				(4)to assess the
			 strategic challenges and opportunities posed to the United States by the risks
			 described in paragraph (1);
				(5)to assess the
			 security implications and opportunities for the United States economy of
			 engaging, or failing to engage successfully, with other leading and emerging
			 major contributors of greenhouse gas emissions in efforts to reduce emissions;
			 and
				(6)to make
			 recommendations for further assessments of security consequences of global
			 climate change that would improve national security planning.
				(c)CoordinationIn
			 preparing the National Intelligence Estimate under this section, the Director
			 of National Intelligence shall consult with representatives of the scientific
			 community, including atmospheric and climate studies, security studies,
			 conflict studies, economic assessments, and environmental security studies, the
			 Secretary of Defense, the Secretary of State, the Administrator of the National
			 Oceanographic and Atmospheric Administration, the Administrator of the National
			 Aeronautics and Space Administration, the Administrator of the Environmental
			 Protection Agency, the Secretary of Energy, and the Secretary of Agriculture,
			 and, if appropriate, multilateral institutions and allies of the United States
			 that have conducted significant research on global climate change.
			(d)FormThe
			 National Intelligence Estimate required by this section shall be submitted in
			 unclassified form, to the extent consistent with the protection of intelligence
			 sources and methods, and include unclassified key judgments of the National
			 Intelligence Estimate. Such National Intelligence Estimate may include a
			 classified annex.
			4.Response to the
			 National Intelligence Estimate
			(a)Report by the
			 Secretary of DefenseNot
			 later than 270 days after the date that the National Intelligence Estimate
			 required by section 3 is submitted to Congress, the Secretary of Defense shall
			 submit to the Committee on Appropriations, the Committee on Armed Services, and
			 the Select Committee on Intelligence of the Senate and the Committee on
			 Appropriations, the Committee on Armed Services, and the Permanent Select
			 Committee on Intelligence of the House of Representatives a report on—
				(1)the projected
			 impact on the military installations and capabilities of the United States of
			 the effects of global climate change as assessed in the National Intelligence
			 Estimate;
				(2)the projected
			 impact on United States military operations of the effects of global climate
			 change described in the National Intelligence Estimate; and
				(3)recommended
			 research and analysis needed to further assess the impacts on the military of
			 global climate change.
				(b)Sense of
			 Congress on the next Quadrennial Defense ReviewIt is the sense
			 of Congress that the Secretary of Defense should address the findings of the
			 National Intelligence Estimate required by section 3 regarding the impact of
			 global climate change and potential implications of such impact on the Armed
			 Forces and for the size, composition, and capabilities of Armed Forces in the
			 next Quadrennial Defense Review.
			(c)Report by the
			 Secretary of StateNot later than 270 days after the date that
			 the National Intelligence Estimate required by section 3 is submitted to
			 Congress, the Secretary of State shall submit to the Committee on
			 Appropriations, the Committee on Foreign Relations, and the Select Committee on
			 Intelligence of the Senate and the Committee on Appropriations, the Committee
			 on Foreign Affairs, and the Permanent Select Committee on Intelligence of the
			 House of Representatives a report that addresses—
				(1)the potential for
			 large migration flows in countries of strategic interest or humanitarian
			 concern as a response to changes in climate and the implications for United
			 States security interests; and
				(2)the potential for
			 diplomatic opportunities and challenges facing United States policy makers as a
			 result of social, economic, or political responses of groups or nations to
			 global changing climate.
				5.Authorization of
			 research
			(a)In
			 generalThe Secretary of
			 Defense is authorized to carry out research on the impacts of global climate
			 change on military operations, doctrine, organization, training, material,
			 logistics, personnel, and facilities and the actions needed to address those
			 impacts. Such research may include—
				(1)the use of war gaming and other analytical
			 exercises;
				(2)analysis of the
			 implications for United States defense capabilities of large-scale Arctic
			 sea-ice melt and broader changes in Arctic climate;
				(3)analysis of the
			 implications for United States defense capabilities of abrupt climate
			 change;
				(4)analysis of the
			 implications of the findings derived from the National Intelligence Estimate
			 required in section 3 of the Act for United States defense capabilities;
				(5)analysis of the
			 strategic implications for United States defense capabilities of direct
			 physical threats to the United States posed by extreme weather events such as
			 hurricanes; and
				(6)analysis of the
			 existing policies of the Department of Defense to assess the adequacy of the
			 Department's protections against climate risks to United States capabilities
			 and military interests in foreign countries.
				(b)ReportNot later than 2 years after the date that
			 the National Intelligence Estimate required by section 3 is submitted to
			 Congress, the Secretary of Defense shall submit to Congress a report on the
			 results of the research, war games, and other activities carried out pursuant
			 to subsection (a).
			6.Authorization of
			 appropriationsThere is
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act.
		
